Citation Nr: 1114978	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  00-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1943 to June 1946.

The Veteran died in May 1971.  The appellant is his surviving spouse.

The Board issued a decision in August 2002 denying the appellant's petition to reopen a previously denied claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's August 2002 decision to the United States Court of Appeals for Veteran's Claims (Court).  In an Order dated in May 2003, the Court vacated the Board's decision and remanded the case to the Board for action consistent with a joint motion of the parties.  In March 2004, the Board remanded this case for additional evidentiary development.

In a decision dated in December 2005, the Board reopened the claim and denied it on the merits.  The appellant once again appealed to the Court.  In an Order dated in January 2008, the Court vacated the Board's December 2005 denial on the merits and remanded the case to the Board for additional development consistent with a joint motion of the parties.  The Board remanded the case for further development in July 2008, July 2009, and January 2010.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).

REMAND

Unfortunately, the Board finds that additional development still is required before the appellant's claim is decided.  

A review of the record shows that in the December 2008 VA opinion, the VA physician reported that during the time of his active service, the Veteran already had a complication of childhood rheumatic fever and rheumatic heart disease, namely mitral valve regurgitation.  In this regard, the Board notes that it has been reported that the Veteran was ill for approximately 6 months as a child and that prior to his enlistment into the USMC he was refused enlistment into the United States Air Force as a result of a heart murmur being identified on enlistment examination.  

The Board notes that a Veteran is presumed to have been sound upon entry into the USMC, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the Veteran was not found to have any heart abnormality on the examination for entrance on to active duty with the USMC.  Therefore, the presumption of soundness applies.  The Board finds that while the December 2008 VA physician who reviewed the record stated that at the time of his active service, the Veteran already had a heart disability, the physician did not address whether the Veteran's in-service heart disability clearly and unmistakably existed prior to his active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of his active service.  Therefore, the physician should prepare an addendum addressing these matters.

Additionally, the April 2001 VA examiner reported that the Veteran's emotional instability, hypertension, coronary artery disease, claducations, and cerebrovascular accidents had paved the way to the development of cerebral infarcts and myocardial infarctions at a later age.  The examiner then noted that cerebral infarcts and/or cerebral lesions were not the immediate cause of the Veteran's death.  However, the examiner failed to address whether they substantially and materially contributed to the Veteran's cause of death.

Therefore, the December 2008 VA examiner should also address whether the cerebral lesions and/or cerebral infarcts substantially and materially contributed to the Veteran's cause of death.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The claims files should be forwarded to the Chief of Cardiology who provided the December 2008 and February 2010 VA opinions to provide an addendum opinion.  Based upon a review of the claims files, the physician should provide an opinion as to whether the Veteran's in-service rheumatic heart disease with mitral valve regurgitation clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active service.

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the cerebral infarcts and/or cerebral lesions noted to exist in the April 2001 VA opinion caused or substantially and materially contributed to the Veteran's cause of death.

If the cerebral infarcts and/or cerebral lesions are determined to have caused or substantially and materially contributed to the Veteran's cause of death, the examiner should provide an opinion as to whether there is a 50 percent or better probability that they were etiologically related to the Veteran's active service, to include his head injury in active service, or whether they were caused or chronically worsened by the Veteran's service-connected anxiety reaction.

The supporting rationale for all opinions expressed must be provided.

If the examiner who provided the December 2008 and February 2010 VA opinions is not available, the claims files should be provided to and reviewed by another physician with sufficient expertise who should provide the required opinions with the supporting rationale.  

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death based on a de novo review of the record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



